                                                                                                                         FILED
                                                                                                                2019 Jun-11 AM 09:33
                                                                                                                U.S. DISTRICT COURT
                                                                                                                    N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

AMBER TURNER,                                             )
                                                          )
         Plaintiff,                                       )
                                                          )
v.                                                        )
                                                          )     Case No.: 2:18-cv-01609-JEO
JEFFERSON COUNTY                                          )
COMMISSION, et al.,                                       )
                                                          )
         Defendants.                                      )

                                    MEMORANDUM OPINION

         Plaintiff Amber Turner brings a claim for relief stemming from an alleged

violation of her rights under Title VII of the Civil Rights Act of 1964 against

Defendant Personnel Board of Jefferson County (“the Personnel Board”), Cooper

Green Mercy Health Services, Barry Hudson, Armika Berkley, Roger

McCullough, and Anna Elizabeth Hill. (Doc. 3). 1 Currently before the court 2 is the

motion to dismiss filed by the Personnel Board. (Doc 7). The motion has been fully

briefed, (docs. 34, 36), and is now ripe for decision. Also before the court is a

motion to stay discovery that was filed by the Personnel Board. (Doc. 42). For the




1
 References to “Doc(s). ___” are to the document number(s) of the pleadings, motions, and other materials in the
court file, as compiled and designated on the docket sheet by the Clerk.
2
 The parties have consented to an exercise of plenary jurisdiction by a magistrate judge, pursuant to 28 U.S.C. §
636(c) and Federal Rule of Civil Procedure 73. (Doc. 21).
following reasons, the court concludes that the motion to dismiss is due to be

granted and the motion to stay is moot.

I. LEGAL STANDARDS

      Federal Rule of Civil Procedure 12(b)(6) authorizes a motion to dismiss

claims in a complaint on the ground that the allegations fail to state a claim upon

which relief can be granted. On such a motion, the ‘“issue is not whether a plaintiff

will ultimately prevail but whether the claimant is entitled to offer evidence to

support the claims.’” Little v City of North Miami, 805 F.2d 962, 965 (11th Cir.

1986) (quoting Scheur v. Rhodes, 416 U.S. 232, 236 (1974)). The court assumes

the factual allegations in the complaint are true and gives the Plaintiff the benefit

of all reasonable factual inferences. Hazewood v. Foundation Financial Group,

LLC, 551 F.3d 1223, 1224 (11th Cir. 2008).

      Rule 12(b)(6) is read in light of Federal Rule of Civil Procedure 8(a)(2)

which requires only “a short and plain statement of the claim showing that the

pleader is entitled to relief,” in order to, ‘“give the defendant fair notice of what the

… claim is and the grounds upon which it rests.’” See Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007) (quoting Conley v Gibson, 355 U.S. 41, 47 (1957)).

“While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, a plaintiff’s obligation to provide grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic



                                           2
recitation of the elements of a cause of action will not do.” Id. “Factual allegations

must be enough to raise a right to relief above the speculative level….” Id. Thus,

“a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face,’” i.e., its “factual content … allows the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility

standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S.

at 557).

II. FACTUAL ALLEGATIONS3

        Plaintiff is an African American female who was formerly employed as a

clinical pharmacist at Cooper Green Mercy Hospital. (Doc. 3 ¶¶ 7, 16). She was

hired as a clinical pharmacist in April 2016 via the civil service system

administered by the Personnel Board. (Id. ¶¶ 15-17). Shortly after being hired in

2016, Plaintiff realized that she was one of only two African American clinical

pharmacists employed there. (Id. ¶ 20). Approximately two weeks after she started

work, Plaintiff and the other African American pharmacist were assigned to work

in the oncology/chemo practice, after the Caucasian pharmacists refused. (Id. ¶¶


3
  The factual allegations contained in this section are based upon the well-pled factual allegations of the amended
complaint, which, consistent with the applicable standard of review, are taken as true, drawing all reasonable
inferences in Plaintiff’s favor. Thus, these are the background facts for the purposes of the motion only; they may
not be the actual facts.


                                                        3
22, 24, 26). Neither Plaintiff nor the other African American pharmacist were

qualified to work with the chemotherapy drugs, unlike the other Caucasian

pharmacists. (Id. ¶ 27). Plaintiff told her supervisor, Elizabeth Hill, that she did

not want to work around potentially hazardous chemotherapy chemicals, that it

was not safe for the patients to allow her to work with the drugs, and asked why

they could not hire an as-needed oncology pharmacist to temporarily fill the

position. (Id. ¶ 28).

      A few hours later, Plaintiff spoke with Barry Hudson in personnel about the

situation. (Id. ¶ 29). After this conversation, Hill “threatened Turner telling her

she is a probationary employee and if she doesn’t want to work in chemotherapy,

they will get someone that will.” (Id.). Plaintiff reiterated that she did not want to

work in chemotherapy, she was not hired for that position, and that it was unsafe

for patients. (Id. ¶ 30). Plaintiff suggested that Caucasian and African American

pharmacists rotate to “ensure trained coverage,” but Hill “did not follow up on this

suggestion.” (Id.).

      At Hill’s suggestion, Plaintiff again met with Hudson and raised the same

issues on April 15, 2016. (Id. ¶¶ 31, 32). She questioned why the African

American pharmacists were being “segregated” to this position.            (Id. ¶ 32).

Hudson threatened Plaintiff’s job and told her that “‘they’ could place individuals




                                          4
wherever they want.” (Id. ¶ 33). After the meeting, Plaintiff continued to question

the work assignment, but never received a response. (Id. ¶ 34).

      On April 20, 2016, Plaintiff filed a complaint alleging race discrimination

with the hospital’s affirmative action officer. (Id. ¶ 35). There was an investigation

during which the Receiver met with Hill and Roger McCullough, the director for

Cooper Green. (Id. ¶ 36). On May 17, 2016, Plaintiff received a letter stating that

her complaint “lacked merit and was closed.” (Id.). That being said, neither

Plaintiff nor the other African American pharmacist were required to fill the

chemotherapy position thereafter. (Id.).

      Sometime     thereafter,   Plaintiff       “observed   several   items   requiring

management’s attention involving timeclock fraud and the improper dispensing of

scheduled narcotics.” (Id. ¶ 37). She notified Hill, as well as a co-employee,

regarding the improper dispensing of the scheduled narcotics in late September or

early October 2016. (Id. ¶ 38). On October 18, 2016, she told management about

the alleged time clock fraud. (Id. ¶ 39).

      At the time of Plaintiff’s six month point of her employment, while she was

still in the probationary period, Plaintiff contends that Hill, Hudson, and

McCullough decided that her employment should be terminated before the end of

the probationary period because of her complaints. (Id. ¶¶ 40-43). Plaintiff alleges

“they discussed how to document [her] file with evidence of poor performance,



                                             5
even if untrue” with the purpose of providing sufficient basis for her termination.

(Id. ¶¶ 44, 45). “Hill reached out to the Caucasian employees asking for incidents

involving” Plaintiff. (Id. ¶ 47).

        On October 24, 2016, Hill met with Plaintiff “to retroactively discipline her”

for multiple issues. (Id. ¶ 52). Plaintiff disputes the issues as presented by Hill.

(Id. ¶¶ 53-54).          “These false allegations prompted [Plaintiff] to file a second

complaint with the Office of the Affirmative Action Officers on October 28, 2016,

wherein she alleged race discrimination and that her October 24, 2016 discipline

was retaliation based on her first complaint of race discrimination.” (Id. ¶ 55).

        During the coming months, Hill continued to “solicit[] reasons to discipline”

Plaintiff as part of a plan to terminate her employment before the probationary

period ended. (See id. ¶¶ 56-65). Plaintiff alleges that two “write-ups” were

drafted but were never given to Plaintiff. (Id.). Then, on February 7, 2017,

McCullough and Hudson “pulled Turner into a closed door meeting and verbally

disciplined4 her regarding insubordination, respect,” and discussed a particular

incident with a co-employee. (Id. ¶ 67).

        Turner then filed her third complaint with the Office of the Affirmative

Action Officer where she again alleged race discrimination and retaliation. (Id. ¶



4
  McCullough sent a letter to Plaintiff on February 14, 2017, documenting “his recollection” of the meeting. (Doc. 3
¶ 75).



                                                         6
74).        That same day, Plaintiff alleges she was disciplined for her approved

modified work schedule. (Id. ¶¶ 76-81).

           On March 13, 2017, Turner filed a charge with the EEOC alleging race

discrimination and retaliation. 5 (Id. ¶ 82). Three days later she filed her fourth

complaint with the Office of the Affirmative Action Officers regarding the same.

(Id.). Then, on May 18, 2017, 6 Plaintiff filed a grievance with the Personnel Board

“incorporating each of her former complaints of race-based discrimination and

related retaliation . . . .” 7 (Id. ¶ 84). The Personnel Board “ignored her complaints

or retaliation, suppression and disparate treatment” and “closed her case” on July

27, 2017, “alleging she had failed to show she had been adversely affected.” (Id. ¶

86). Plaintiff appealed the decision, but the Personnel Board upheld its previous

determination. (Id. ¶ 89).

           On approximately October 12, 2017, Hill was made aware of Plaintiff’s

EEOC charge. (Id. ¶ 91). Hill informed Plaintiff that “she did not want to involve

the county and that she preferred the matter be handled internally.” (Id. ¶ 93). Hill

went to her supervisors and “admitted . . . that Turner’s allegations were true.” (Id.

¶ 95).         Hill issued a formal apology to Plaintiff and agreed to undergo the


5
    Plaintiff alleges the EEOC sent her charge to the wrong party, (id. ¶ 85), but does not identify to whom it was sent.
6
 The amended complaint states the grievance was filed on in on May 18, 2018. (Doc. # 3 ¶84). Considering the
chronology of events in the amended complaint, the court assumes this date was in error.
7
 She also included her complaints related to patient safety, untrained chemotherapy pharmacists, timeclock fraud,
and improper dispensing of scheduled narcotics. (Id.).


                                                             7
Personnel Board Leadership Certification process. (Id. ¶¶ 97-98). Additionally, on

October 17, 2017, Hill offered Plaintiff the position of pharmacy supervisor/lead,

which included a pay raise, and Plaintiff accepted. (Id. ¶¶ 100, 102-03).

        In the meantime, Hill attempted to submit a position statement to the EEOC

and schedule a mediation. (Id. ¶ 104). However, the mediation was canceled

because Hill and her supervisors did not have authority to settle. (Id. ¶ 105). After

the cancellation, Hill submitted the promotion to the county and/or the Personnel

Board. (Id. ¶ 106). The promotion was approved. (Id.).

        Another EEOC mediation was scheduled with the county attorney present,

but was unsuccessful. (Id. ¶¶ 107, 108). After Plaintiff’s “refusal to settle her

EEOC charge,” Plaintiff alleges she was retaliated against on the orders of the

county attorney with multiple writeups being levied upon her that had been

previously written by her supervisors but never put in her file. (Id. ¶¶ 109, 110).

Additionally, Plaintiff contends that either the county on their own, or in

conjunction with the Personnel Board, denied her the pay raise that went with her

promotion which essentially denied her the promotion all together. (Id. ¶¶ 111,

114).

III. DISCUSSION

        The Personnel Board makes two arguments in support of its motion to

dismiss. (Doc. 7). First, the Personnel Board contends that it cannot be liable



                                         8
under Title VII for the allegations contained in the amended complaint because it is

not Plaintiff’s employer. (Id. ¶ 2). Second, the Personnel Board argues that the

amended complaint is due to be dismissed against it because the Personnel Board

was not named in the EEOC complaint. (Id. ¶ 3). The court agrees with both

alternative arguments.

      A. The Personnel Board of Jefferson County is not Plaintiff’s employer
      under Title VII.

      Title VII of the Civil Rights Act makes it unlawful for an employer to

discriminate against any of its employees on the basis of their race, color, religion,

sex, or national origin. 42 U.S.C. §§ 2000e-2, 2000e-3(a). With a very small

number of exceptions, this means that a person can only assert this claim against

their own employer. The Personnel Board argues that it is not Plaintiff’s employer.

In response, Plaintiff seems to admit that the Personnel Board is not her actual

employer (see doc. 3 ¶ 7; doc. 34), but argues that “a liberal construction must be

accorded to the term employer under Title VII.” (Doc. 34 at 1, 3-4).

      In support of her position, Plaintiff points to a small number of cases where

non-employers were found to be employers for Title VII purposes. (Id. at 3-4).

These cases, however, do not apply to the facts at hand. Instead, these cases

involve facts where the non-employer controls, or has interfered with, an

individual’s employment relationship with a third party. Courts have found such

relationships most often with cases involving temp agencies, medical residencies,

                                          9
or other methods of employment where a person works for someone that places

them in a location where their day to day work lives are controlled by someone

else. See Virgo v. Riviera Beach Associates, 30 F.3d 1350, 1359-60 (11th Cir.

1994); Zaklama v Mt. Sinai Medical Center, 842 F.2d 291, 294 (11th Cir. 1988);

McKenzie v. Davenport-Harris Funeral Home, 834 F.2d 930, 933-34 (11th Cir.

1987); Jones v. Hamic, 875 F. Supp. 2d 1334, 1351 (M.D. Ala. 2012) (under

FLSA).

      More specifically, courts look at three factors to determine whether a non-

employer can be deemed an employer: “[1] whether or not the employment took

place on the premises of the alleged employer; [2] how much control did the

alleged employer exert on the employees; and, [3] did the alleged employer have

the power to fire, hire, or modify the employment condition of the employees?”

See Welch v. Laney, 57 F.3d 1004, 1011 (11th Cir. 1995) (under the Equal Pay

Act). Applying these three factors to the facts alleged in the amended complaint

results in a conclusion that the Personnel Board is not Plaintiff’s employer.

      In evaluating this defense, it is necessary to understand the role and function

of the Personnel Board. The Board is an independent governmental entity created

pursuant to legislation originally enacted by the Alabama Legislature in 1935,

reenacted in 1945, and generally referred to as either “the Enabling Act” or “Act




                                         10
No. 248.”8 It was created to administer civil service in Jefferson County, and is the

principal civil service agency for public employees with twenty-two “appointing

authorities” 9 served by the Board.10 The authority and scope of the Board’s power

is set out in the Rules and Regulations of the PBJC (“Board Rules”). (See Doc. 36-

1).

         First, as to the location of the employment, Plaintiff did not work on the

Personnel Board’s premises. She worked at the Birmingham location of Cooper

Green Mercy Health Services. Second, as to control over Plaintiff’s employment

activities, the Amended Complaint does not allege that the Board had any control

over her day-to-day activities. Third, as regards the power to hire, fire, or modify

employment, the Board only has the authority to review grievances and render


8
  See Act No. 248, 1945 Acts of Alabama, at 376-400; Act No. 284, 1935 Acts of Alabama, at 691-713; see
also 1940 Code of Alabama, Appendix § 645 et seq. (Recomp. 1958). It is not a division or subdivision of the State
of Alabama, the Jefferson County Commission, or any Jefferson County municipality. Id. The original 1935 Act and
1945 re-enactment were so-called “general acts of local application,” meaning that the legislation applied only to
Alabama counties and municipalities that satisfied population requirements specified in the statute. As a result of the
population figures of 200,000 residents specified in the 1935 Act, and 400,000 residents in the 1945 Act, the
enabling legislation has applied since its inception only to Jefferson County, the largest county in Alabama. See Act
No. 248, 1945 Acts of Alabama § 2, at 377. Various sections of the enabling legislation have been amended many
times during the intervening years.
9
 The Act defines the terms “appointing authority” or “appointing Power” as meaning a “person, officer, board,
council, commission or other body including the County Board of Health whose lawful jurisdiction or powers are
confined wholly or primarily within the territorial limits of such county and who or which possesses final power to
appoint persons to services, jobs, offices or positions, the compensation of which is paid in whole or in part from the
public funds of such county or from the public funds of a municipality in such county subject to this Act. . . .” Act
No. 248, 1945 Acts of Alabama, § 1, at 376-77.
10
   The appointing authorities served by the Personnel Board include: the Jefferson County Commission; the
Jefferson County Department of Health; the Jefferson County Emergency Management Agency; the General
Retirement System for Employees of Jefferson County; the Jefferson County Personnel Board as an entity; and the
cities of Birmingham, Bessemer, Centerpoint, Fairfield, Fultondale, Gardendale, Homewood, Hueytown, Irondale,
Leeds, Midfield, Mountain Brook, Pleasant Grove, Tarrant, Trussville, Vestavia Hills, and Warrior. (Doc. 36 at 2,
n.3).


                                                          11
decisions based on the recommendation of a hearing officer. (Doc. 36-1 at 67 (Rule

15)). It does not hire, fire, or otherwise control her employment.

      In sum, the court finds that the Personnel Board and the Jefferson County

Commission are legally separate entities. The only allegations regarding the

Personnel Board in the amended complaint is that it denied Plaintiff’s grievance

and then upheld that decision when she appealed. As such, the Personnel Board

cannot be deemed to be her employer for the purposes of Title VII. The motion to

dismiss, therefore, is due to be granted.

      B. The Personnel Board was not named in the EEOC charge

      A prerequisite to suit under Title VII is the filing of an EEOC charge and the

issuance of a “right to sue” letter from the EEOC. See U.S.C. § 2000e-5(e). As a

general rule, “[a] party not named in an EEOC charge may not be sued under Title

VII.” Way v. Mueller Brass Co., 840 F.2d 303, 307 (5th Cir.1988). The reason for

this is that the, “naming precondition serves to notify the charged part of the

allegation and allows the party an opportunity to participate in conciliation and

voluntarily comply with the requirements of Title VII.” Lewis v Asplundh Tree

Expert Co., 402 F. App’x 454, 456 (11th Cir. 2010).

      Plaintiff admits that she did not name the defendant in her E.O.C.C. charge,

but contends that it was not required because the purposes of Title VII are fulfilled.

(Doc. 34 at 6). The court disagrees. Virgo v. Riviera Beach Associates provides a



                                            12
list of criteria to determine if the purpose of Title VII has been met to allow an

unnamed defendant to be sued under Title VII:

      [T]o determine whether the purposes of Title VII are met, courts do
      not apply a rigid test but instead look to several factors including: (1)
      the similarity of interest between the named party and the unnamed
      party; (2) whether the Plaintiff could’ve ascertained the identity of the
      unnamed party at the time the EEOC charge was filed; (3) whether the
      unnamed parties received adequate notice of the charges; (4) whether
      the unnamed parties had an adequate opportunity to participate in the
      reconciliation process; and (5) whether the unnamed party was
      actually prejudiced by its exclusion from the EEOC proceedings.

30 F.3d at 1358-59 (citations omitted).

      Applying these criteria here, the court finds that allowing the plaintiff to sue

the Personnel Board without naming them in her EEOC charge does not further the

purpose of Title VII. In fact, none of the Virgo standards apply favorably to

Plaintiff. First, there is no similarity in interest between the Personnel Board and

the county. They are completely separate entities and have no ties to one another.

Second, Plaintiff could have easily ascertained the Defendant’s identity before

filing her charge. She dealt with them directly by filing her complaint and knew

who and what they were. Third, the Personnel Board didn’t receive adequate notice

of a charge against them. The fact that it may have been aware of a charge against

the county is of no consequence. See Lewis, 402 F. App’x at 457. Finally, the

county was allowed to participate in the EEOC reconciliation process, but the




                                          13
Personnel board was not. That lack of participation in the process results in

prejudice to the Personnel Board.

      The court rejects Plaintiff argument that the Personnel Board is likely to be

uncovered as a liable party during an EEOC investigation. This argument is pure

speculation on the part of Plaintiff. The EEOC investigation has concluded with

the right to sue letter being issued, and there is nothing in the amended complaint

alleging that the Personnel Board was mentioned in that investigation. The charge

itself only mentions the “Jefferson County Commission Health System Pharmacy”

and only details the actions of her immediate supervisor. (Doc. 25-1). There is no

mention of the Personnel Board, their conduct, or their employees anywhere in the

EEO charge. (Id.). What is mentioned in the amended complaint, however, is that

the only people present at the reconciliation process were representatives of the

county. (Doc. 3 ¶¶ 104-108). There is no allegation that the Personnel Board was

even contacted by the EEOC throughout the process. Because the Personnel Board

was not named in the EEOC charge and the Plaintiff has not satisfied any of the

exceptions to the rule, the court finds Plaintiff has failed to exhaust her

administrative remedies with regard to this Defendant. The motion to dismiss is

due to be granted for this separate, alternative reason.




                                          14
IV. CONCLUSION

      For the foregoing reasons, the motion to dismiss is due to be granted. The

motion to stay is moot in view of the court’s ruling on the motion to dismiss. A

separate order will be entered dismissing the Personnel Board.

      DATED this 11th day of June, 2019.



                                      _________________________________
                                      JOHN E. OTT
                                      Chief United States Magistrate Judge




                                        15
